Citation Nr: 0611903	
Decision Date: 04/25/06    Archive Date: 05/02/06

DOCKET NO.  04-24 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an increased evaluation for tinnitus, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from December 1968 to 
October 1971.

When this case was previously before the Board of Veterans' 
Appeals (Board) in October 2005, it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota, for additional development.  

As noted in the October 2005 remand, the veteran's claim for 
an increased rating for tinnitus is stayed while VA appeals 
the decision in Smith v. Nicholson, 19 Vet. App. 63 (2005).  
That issue remains stayed.

The issue of entitlement to service connection for PTSD is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further 
action is required on his part.


REMAND

The veteran's claim for service connection for PTSD requires 
additional development.  

The competent medical evidence currently before the Board is 
unclear as to whether the veteran had PTSD in the past, 
whether he has PTSD (active or in remission) now, or whether 
he does not have PTSD now.  The report of a May 2003 VA 
examination provides a pertinent Axis I diagnosis of rule out 
anxiety disorder, not otherwise specified, mild; and possible 
past history of PTSD.  The examiner stated that current CAPS 
interview did not support a diagnosis of PTSD, but MMPI-2 and 
Mississippi scale results were not inconsistent with a 
diagnosis of PTSD.  The examiner also described the veteran's 
anxiety disability as subthreshold PTSD.  

Similarly, VA outpatient treatment reports dated from 2004 to 
2006 show psychiatric treatment for PTSD, subthreshold PTSD, 
and subsyndromal PTSD.  The reports provide that the veteran 
had symptoms of PTSD and provide diagnoses and assessments of 
anxiety, not otherwise specified, and anxiety disorder, not 
otherwise specified.  An October 2005 report provides an 
assessment of PTSD.  

It also appears that there are outstanding records.  The 
veteran has reported undergoing VA Vocational and 
Rehabilitation (Voc-Rehab) training due to a diagnosis of 
PTSD.  The veteran's Voc-Rehab file, however, is not 
associated with the claims file.  Further, there may be 
relevant treatment records at the Minneapolis VA medical 
center (VAMC) or in the Voc-Rehab file, documenting both VA 
outpatient treatment and a private 90-day PTSD program, paid 
for by VA, that the veteran attended in the late 1980's.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary 
authorization, take appropriate action to 
associate with the claims file copies of 
all medical records located at the 
Minneapolis VAMC, which have not been 
previously secured, to include any 
records relating to a 90-day fee basis 
PTSD program in the late 1980's.

2.  Associate the veteran's Voc-Rehab 
folder with the claims folder.

3.  Arrange for an examination to 
determine the nature, extent and etiology 
of any psychiatric disability that may be 
present.  The claims file must be made 
available to the examiner.  Following a 
review of the relevant medical evidence 
in the claims file, the medical history, 
the clinical evaluation, and any tests 
that are deemed necessary, the examiner 
is asked to provide the following 
opinion:

Is it at least as likely as not (50 
percent or more likelihood) that the 
veteran meets the DSM-IV criteria 
for a diagnosis of PTSD (either 
active or in remission) that is 
related to service (the examiner 
should note that for purposes of a 
diagnosis of PTSD, a combat stressor 
is to be presumed)?

The examiner is requested to provide a 
rationale for any opinion expressed.  If 
the examiner finds it impossible to 
provide any part of the requested opinion 
without resort to pure speculation, he or 
she should so indicate.

4.  Readjudicate the veteran's claim for 
service connection for a psychiatric 
condition.  If any part of the decision 
is adverse to the veteran, he and his 
representative should be provided an 
supplemental statement of the case.  A 
reasonable period of time for a response 
should be afforded.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

